DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Requirement for an Election of a Single Group of Invention
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 03/01/2021 is acknowledged. Accordingly, claims 19-20 are withdrawn from further consideration as being drawn to a nonelected group of invention. 

Requirement for an Election of a Single Species
	Applicant appeared to remain silent regarding the election of a single species, or a single grouping of patentably indistinct species, for prosecution on the merits. 
	Examiner respectfully submits that the claims to be examined on the merits do not appear to change based on an election of species. Accordingly, claims 1-18 are being presently examined. 
	However, for clarity of the record, Examiner respectfully requests Applicant to elect a single species from each of the species groupings. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 

Status of Claims
	Claims 1-20 were previously pending in the application. Claims 19-20 are withdrawn as being drawn to a nonelected group of invention. 
	Claims 1-18 are under examination. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	The embedded hyperlinks can be found in paragraphs [0094], [0095], and [0113] of the Specification.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites “to determine a distance between the structure from the spectral light emitter.” The current claim language appears to have grammatical and/or typographical errors, making the subject matter of this claim somewhat unclear. Examiner is interpreting this limitation of claim 5 to mean “to determine a distance between the structure and the spectral light emitter,” or in other words, “to determine a distance from the structure to the spectral light emitter.” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1, 2-4, 11, 12, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Atarot et al. (US 2015/0238276 A1, hereinafter "Atarot") in view of Wood et al. (WO 2015/135058 A1, hereinafter “Wood”). 
The latter reference, Wood, is provided on the Notice of References Cited under Foreign Patent Documents, and shows the inventor name to be “MCFADYEN STEPHEN;” however, the first named inventor on the reference is Wood, and the reference will be referred to as Wood in all further citations. 

Regarding claim 1, Atarot discloses: 
A surgical visualization system ("surgical controlling system" Atarot: Abstract), comprising:
a control circuit communicatively coupled ("controller in communication with a controller database" Atarot: Abstract) to a spectral light emitter ("light source can be at least one spectral range" Atarot: [0369]), a structured light emitter ("a structured light system" Atarot: [0095], Fig. 14), and an image sensor ("at least one sensor configured to detect light reflected from said field of view;" Atarot: Claim 2; "`camera` hereinafter refers to an image-capture device" Atarot: [0158], also see [0282]-[0289]); and
a memory communicatively coupled to the control circuit (see PC 1140 in Fig. 14), wherein the memory stores instructions which, when executed, cause the control circuit ("computer-controllable laparoscopic light source in conjunction with software using the structured light method" Atarot: [0182]) to:

control a structured light source to emit a structured light pattern onto a surface of the tissue ("In the structured light technique, schematically illustrated (100) in FIG. 1, a controlled light pattern or a series of controlled light patterns is emitted by a light source (110)" Atarot: [0202]);
control the image sensor to detect ("at least one sensor configured to detect light reflected from said field of view" Atarot: Claim 2) the plurality of spectral light wavelengths ("distinguish different types of tissue, since different types of tissue show different patterns of scattering and absorption at different wavelengths" Atarot: [0373]) reflected from the structure and the structured light pattern on the surface of the tissue ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2);
calculate a three-dimensional digital representation of the surface of the tissue based on the reflected structured light pattern ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2). 
Atarot remains silent on: 
identify a position of the structure based on the reflected spectral light wavelengths.

identify a position of the structure based on the reflected spectral light wavelengths ("intraoperative image data is acquired by scanning, using hyperspectral imaging, of a selected local region of the tissue. From this intraoperative hyperspectral image data, a local vascular structure in the selected local region of the tissue is located and identified" Wood: Pg. 3, lines 17-20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the methods and systems for intraoperatively confirming location of tissue structures as taught by Wood. One of ordinary skill in the art would have been motivated to make this modification because hyperspectral imaging "is a powerful technique as spatially resolved tissue chemical or microstructural properties can imaged, thus providing a more complete understanding of the tissue and may be a useful technique for tissue differentiation" (Wood: Pg. 2, lines 12-15). 

	The combination of Atarot and Wood teaches the surgical visualization system of claim 1, as described directly above. 
Regarding claim 2, Atarot discloses: 
wherein the memory stores instructions executable by the control circuit ("controller comprising instructions configured, when executed" Atarot: Claim 1) to:
generate a three-dimensional rendering of the surface of the tissue based on the calculated three-dimensional digital representation ("3D representations which may be rendered from the real-time images of the surgical environment" Atarot: [0547]); and


Regarding claim 3, Atarot discloses: 
wherein the memory stores instructions executable by the control circuit to determine a distance from the structured light source to the surface of the tissue from the detected structured light pattern ("Since the point location on both the projector and the camera is known, reconstruction of the coordinates in space of the reflecting point on the object (the “shape world coordinates”) can be carried out by simple triangulation" Atarot: [0203]).

Regarding claim 4, Atarot discloses: 
wherein the memory stores instructions executable by the control circuit to detect the structure with a selective plurality of infrared light waves ("light source can be at least one spectral range selected from a group consisting of the visible, near infrared, infrared, or ultraviolet spectral regions" Atarot: [0369]; "Color modulation can be used to distinguish different types of tissue, since different types of tissue show different patterns of scattering and absorption at different wavelengths due to the different fractions of e.g., lipids, deoxyhemoglobin (HHb), oxyhemoglobin (O2Hb) and water in the tissues" Atarot: [0373]).

Regarding claim 11, Atarot discloses: 
A surgical visualization system ("surgical controlling system" Atarot: Abstract), comprising:
an image sensor ("`camera` hereinafter refers to an image-capture device" Atarot: [0158]) configured to detect ("at least one sensor configured to detect light reflected from said field of view;" Atarot: Claim 2) 
a control circuit ("controller in communication with a controller database" Atarot: Abstract) communicatively coupled to the image sensor ("communicable database adapted to receive at least one real-time image of said surgical environment" Atarot: [0015]); and
a memory communicatively coupled to the control circuit ("computer-controllable laparoscopic light source in conjunction with software using the structured light method" Atarot: [0182]), wherein the memory stores instructions which, when executed, cause the image sensor ("at least one sensor configured to detect light reflected from said field of view" Atarot: Claim 2) to:
detect the reflectance of spectral light ("at least one sensor configured to detect light reflected from said field of view;" Atarot: Claim 2);
detect a structured light pattern on a surface ("In the structured light technique, … 3D image is constructed from the light pattern received by a sensor (120) after reflection from an object" Atarot: [0202]);
calculate a three-dimensional digital representation of the surface based on the detected structured light pattern ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2); and
identify a position of a structure ("3D spatial positions of the organs" Atarot: [0618]) positioned below the surface. 
Atarot remains silent on: 
identify a position of a structure positioned below the surface based on the reflectance of spectral light in the plurality of wavelengths.

identify a position of a structure positioned below the surface based on the reflectance of spectral light in the plurality of wavelengths ("intraoperative image data is acquired by scanning, using hyperspectral imaging, of a selected local region of the tissue. From this intraoperative hyperspectral image data, a local vascular structure in the selected local region of the tissue is located and identified" Wood: Pg. 3, lines 17-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the methods and systems for intraoperatively confirming location of tissue structures as taught by Wood. One of ordinary skill in the art would have been motivated to make this modification because hyperspectral imaging "is a powerful technique as spatially resolved tissue chemical or microstructural properties can imaged, thus providing a more complete understanding of the tissue and may be a useful technique for tissue differentiation" (Wood: Pg. 2, lines 12-15). 

The combination of Atarot and Wood teaches the surgical visualization system of claim 11, as described directly above. 
	Regarding claim 12, Atarot discloses: 
wherein the memory stores instructions executable by the control circuit ("controller comprising instructions configured, when executed" Atarot: Claim 1) to:
generate a three-dimensional rendering of the surface from the structured light pattern ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2; "3D representations which may be rendered" Atarot: [0547]); and


	Regarding claim 14, Atarot teaches: 
wherein the control circuit further comprises a second processing module configured to output a signal representative of the distance from a surgical tool to the surface ("distance between the tool and another object in the surgical environment, such as, but not limited to, an organ" Atarot: [0415]; “calculation of the 3D location of the surface of an unknown object” Atarot: [0161]) based on the structured light pattern detected by the image sensor ("Advantages of a structured light system include: … Adding a Distance Index from one object to the other (e.g., tissue). Measurement of distances between any two points in the image is simple" Atarot: [0192]-[0197]).

	Regarding claim 17, Atarot discloses: 
further comprising a robotically-controlled surgical tool ("‘automated assistant’ refers hereinafter to any mechanical device (including but not limited to a robotic device) that can maneuver and control the position of a surgical or endoscopic instrument" Atarot: [0148]),
wherein the memory stores instructions executable by the control circuit to determine a distance from the robotically-controlled surgical tool to the structure ("the distance between the tool and another object in the surgical environment, such as, but not limited to, an organ or another tool" Atarot: [0415]; "determines, for objects within the predetermined distance, the distance between the sensor and the object" Atarot: [0416]).

Regarding claim 18, Atarot discloses: 
.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot and Wood in view of Guo et al. (US 2016/0061941 A1, hereinafter "Guo").

Regarding claim 5, the combination of Atarot and Wood discloses: 
The surgical visualization system of claim 4, as described above.
The combination of Atarot and Wood remains silent on: 
determine a distance between the structure from the spectral light emitter based on a delay between the emission and reception of the selective plurality of infrared light waves.
However, in a similar invention in the same field of endeavor, Guo teaches a time of flight imaging system that includes a light source coupled to emit light pulses to an object and a processing unit that calculates the distance to the object: 
wherein the memory stores instructions executable by the control circuit to determine a distance between the structure from the spectral light emitter based on a delay between the emission and reception of the selective plurality of infrared light waves ("delay time between the emission of a light pulse of emitted light 104 and the receipt of that light pulse in reflected light 108, … Once the time of distance L from light source 102 to object 106 can be determined" Guo: [0021]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the time of flight imaging system as taught by Guo. One of ordinary skill in the art would have been motivated to make this modification as a way to "carry out flexible and highly efficient calibration of the delay differences between the light source and the image sensor" (Guo: [0017]). 


Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Atarot and Wood in view of Guo, further in view of Margallo Balbas et al. (US 10194981 B2, hereinafter "Margallo Balbas").

Regarding claim 6, the combination of Atarot, Wood, and Guo discloses: 
The surgical visualization system of claim 5, as described above. 
The combination of Atarot, Wood, and Guo remains silent on: 
determine a depth of the structure relative to the surface of the tissue.
However, in a similar invention in the same field of endeavor, Margallo Balbas teaches a system with tissue evaluation including depth-resolved data and time-of-flight of the light reflected from a surface of the tissue extracted from the depth-resolved data and used to determine distance: 
wherein the memory stores instructions executable by the control circuit to determine a depth of the structure relative to the surface of the tissue (""depth-resolved" defines data in which one or more portions of the data related to specific depths of an imaged sample can be identified" Margallo Balbas: Col. 13, lines 24-26).


	Regarding claim 7, the combination of Atarot, Wood, Guo, and Margallo Balbas discloses: 
The surgical visualization system of claim 6, as described above. 
Regarding claim 7, Atarot discloses: 
wherein the memory stores instructions executable by the control circuit to triangulate (“can be carried out by simple triangulation” Atarot: [0203]) the distance from a surgical device to the structure ("the distance between the tool and another object in the surgical environment, such as, but not limited to, an organ or another tool" Atarot: [0415]; "determines, for objects within the predetermined distance, the distance between the sensor and the object" Atarot: [0416]).

Regarding claims 9-10, the combination of Atarot, Wood, Guo, and Margallo Balbas discloses: 
The surgical visualization system of claim 7, as described above. 
	Regarding claim 9, Atarot discloses: 
wherein the memory stores instructions executable by the control circuit to provide an alert when the distance from the surgical device to the structure is reduced to less than a minimum threshold distance ("if the distance between the tool and another object in the surgical environment, such as, but not limited to, an organ or another tool, is less than a predetermined distance, the proximity sensor activates, thereby notifying the control system that at least one tool is too close to another object in the surgical environment" Atarot: [0415]).

Regarding claim 10, Atarot discloses: 
wherein the memory stores instructions executable by the control circuit to communicate proximity data to a robotic system in control of the surgical device ("output instructions to the tracking subsystem to instruct the maneuvering subsystem to direct the endoscope to the surgical tool and the anatomical element within the surgical environment if the distance between the at least one surgical tool and an anatomical element is less than the predetermined distance" Atarot: [0519]; "‘automated assistant’ refers hereinafter to any mechanical device (including but not limited to a robotic device) that can maneuver and control the position of a surgical or endoscopic instrument" Atarot: [0148]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot and Wood in view of Margallo Balbas.

Regarding claim 13, the combination of Atarot and Wood discloses: 
The surgical visualization system of claim 12, as described above. 
The combination of Atarot and Wood remains silent on: 
a time-of-flight module configured to output a signal representative of the distance from a surgical tool to the structure based on a delay between the emission and reception of the spectral light.
However, in a similar invention in the same field of endeavor, Margallo Balbas teaches a system with tissue evaluation including depth-resolved data and time-of-flight of the light reflected from a surface of the tissue extracted from the depth-resolved data and used to determine distance: 
time-of-flight of the light reflected from a surface of the tissue may be extracted from the depth-resolved optical data and used to determine distance" Margallo Balbas: Col. 20, lines 39-46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the ablation catheter with tissue evaluation as taught by Margallo Balbas. One of ordinary skill in the art would have been motivated to make this modification because "distance information generated by the processing device may be presented to the user to aid in navigation, or used to automatically control the movement of the catheter" (Margallo Balbas: Col. 20, lines 47-49). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot and Wood in view of Guo and Margallo Balbas, further in view of Duindam et al. (US 2016/0183841 A1, hereinafter "Duindam").

Regarding claim 8, the combination of Atarot, Wood, Guo, and Margallo Balbas discloses: 
The surgical visualization system of claim 7, as described above. 
The combination of Atarot, Wood, Guo, and Margallo Balbas remains silent on: 
wherein the memory stores instructions executable by the control circuit to depict the distance from the surgical device to the structure on the display.

wherein the memory stores instructions executable by the control circuit to depict the distance from the surgical device to the structure on the display ("GUI may also include other information relevant to the surgery, such as a distance display 316 showing the distance remaining from the distal end 218 (also referred to as the tip portion) of the interventional instrument 200 to a target location 312" Duindam: [0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the method of guiding an interventional instrument as taught by Duindam. One of ordinary skill in the art would have been motivated to make this modification to "allow the surgeon to navigate the interventional instrument towards an ultimate target location via an indirect route through the patient's anatomy" (Duindam: [0049]). 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot and Wood in view of Duindam.

Regarding claim 15, the combination of Atarot and Wood discloses: 
The surgical visualization system of claim 14, as described above, 
further comprising an imaging system comprising a monitor ("touchscreen to be that which displays the image of said location" Atarot: Claim 16),

The combination of Atarot and Wood remains silent on: 
wherein the image overlay controller is configured to send a signal representative of an augmented view of the structure overlaying the three-dimensional digital representation of the surface.
However, in a similar invention in the same field of endeavor, Duindam teaches a method of guiding an interventional instrument within a patient anatomy, which includes a distance display for showing the distance from an instrument to a target: 
wherein the image overlay controller is configured to send a signal representative of an augmented view of the structure overlaying ("target locations 312 may also be incorporated into (e.g., overlaid, superimposed, otherwise combined with) any of the images in the GUI as demonstrated in images 306 and 308 " Duindam: [0049]) the three-dimensional digital representation of the surface ("guidance information in the form of a virtual roadmap 310 which may be overlaid onto images in the GUI as demonstrated in images 304 and 306" Duindam: [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the method of guiding an interventional instrument as taught by Duindam. One of ordinary skill in the art would have been motivated to make this modification to "allow the surgeon to navigate the interventional instrument towards an ultimate target location via an indirect route through the patient's anatomy" (Duindam: [0049]). 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot and Wood in view of Duindam, further in view of Chuanggui et al. (US 2006/0293557 A1, hereinafter "Chuanggui").

Regarding claim 16, the combination of Atarot, Wood, and Duindam discloses: 
The surgical visualization system of claim 15, as described above, 
wherein the imaging system further comprises controls the view on the monitor between reality, in which the view of the surface is illuminated with visible light detected by the image sensor ("display may be used to output the acquired real-time images of a surgical environment" Atarot: [0549]),
and an augmented reality ("display may be used to output the acquired real-time images of a surgical environment with augmented reality elements" Atarot: [0549]), in which the structure is schematically depicted on the three-dimensional digital representation of the surface ("3D representations which may be rendered from the real-time images of the surgical environment" Atarot: [0547]).
The combination of Atarot, Wood, and Duindam remains silent on: 
wherein the imaging system further comprises controls configured to selectively toggle the view on the monitor. 
However, in a similar invention in the same field of endeavor, Chuanggui teaches a system and method for surgical visualization including augmented reality and image overlay: 
wherein the imaging system further comprises controls configured to selectively toggle ("facility to seamlessly and efficiently switch between them" Chuanggui: [0016]) the view on the monitor ("surgical imaging method and system which can provide integrated augmented reality" Chuanggui: [0016]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the method and apparati for surgical visualization as taught by Chuanggui. One of ordinary skill in the art would have been motivated to make this modification because by "linking the images of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SERKAN AKAR/Primary Examiner, Art Unit 3793